OPINION — AG — ** COURT CLERK — FEES ** (1) THAT (EXCEPT INSOFAR AS THE COLLECTION OF ANY SUCH FEES MAY BE PROHIBITED BY 20 O.S. 843 [20-843]) THE COURT CLERK, AS CLERK OF THE " JUVENILE " COURT PROVIDED FOR IN 20 O.S. 771 [20-771] TO 20 O.S. 849 [20-849], IS REQUIRED TO COLLECT THE FEES FOR THE ITEMS, AND IN THE AMOUNTS, PROVIDED IN THE SCHEDULE OF FEES NOR OW HEREAFTER PRESCRIBED FOR THE COURT CLERK, INSOFAR AS SUCH SCHEDULE MAY BE APPLICABLE TO THE SERVICES RENDERED IN SUCH " JUVENILE " COURT, AND TO DEPOSIT ANY FEES SO COLLECTED, TOGETHER WITH ANY FINES, AND FORFEITURES COLLECTED BY HIM IN PROCEEDINGS IN SUCH " JUVENILE " COURT, IN THE COUNTY TREASURY TO THE CREDIT OF THE GENERAL FUND OF THE COUNTY; THAT JUDGE OF SUCH " JUVENILE " COURT MAY NOT WAIVE THE COLLECTION OF ANY FEES WHICH THE COURT CLERK, AS CLERK OF SUCH " JUVENILE " COURT IS SO REQUIRED TO COLLECT; AND THAT, UNDER THE PRESENT STATUTE, THE COURT FUND OF THE COUNTY, ESTABLISHED BY 62 O.S. 321 [62-321] MAY NOT BE USED TO PAY ANY OF THE EXPENSES OF HOLDING SUCH " JUVENILE " COURT. (2) THE PHRASE " OTHER COMPENSATION " IS, IN THE OPINION OF THE AG, BROAD ENOUGH TO INCLUDE THE TRAVEL EXPENSES OF AN EMPLOYEE OF THE COURT WHILE ON OFFICIAL BUSINESS, IF THE JUDGE FIXES THE COMPENSATION OF SAID EMPLOYEE IN SUCH A MANNER AS TO INCLUDE SUCH EXPENSES. (DEFINITION — PER DEIM — TRAVEL REIMBURSEMENT) CITE: 19 O.S. 180.47 [19-180.47], 20 O.S. 796 [20-796] 20 O.S. 31 [20-31], 62 O.S. 321 [62-321], 62 O.S. 323 [62-323] [62-323], 19 O.S. 221.11 [19-221.11] 20 O.S. 843 [20-843] (JAMES P. GARRETT)